                Case 1:17-cv-02989-AT Document 892-20 Filed 09/14/20 Page 1 of 1




                                                        DOMINION 40
                                                          VOTING
                                                                 Our customers come first.




                   2.02 - Democracy Suite® System Overview

                                     Version: 5.5-A.GA::182

                                        ovember 26, 2019




                                                                                                            PLAINTIFF EXHIBIT


                                                                                                                  56
                                                                                                               1:17-cv-02989




                                                    TO LEARN MORE ABOUT OURTECHNOLOGY,PEOPLE AND SERVICES
                                                                       VISIT DOMINIONVOTING.COM    TODAY




Attorneys' Eyes Only                                                          STATE-DEFENDANTS-00047579
                                 Plaintiff Exhibit 56   p. 1 of 92
